DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 3/17/2021.
           Claims 21-22 and 24-40 are currently pending.
           Claims 21, 22, 24, and 26 have been amended.
           Claim 23 has been cancelled.
            Claims 21, 25 and 35 are independent claims.

Terminal Disclaimer
2.       The terminal disclaimer filed on 3/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10326176 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
2.        Claims 21-22 and 24-40 are allowed over the prior arts of record.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 25-40 were allowed, the reasons for allowance were indicated in the previous non-fin submitted on 10/13/2017. 
4.       The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…determining, by the at least one controller, an electromotive force of the battery, a first voltage drop of the battery due to polarization of the battery, and a second voltage drop of the battery due to hysteresis of the battery based on the determined SOC of the battery, wherein the internal resistance of the battery is determined further based on the electromotive force of the battery, the first voltage drop of the battery due to polarization of the battery, and the second voltage drop of the battery due to hysteresis of the battery.” in combination with all other elements as claimed in claim 1. 

        As to claim(s) 22 and 24, the claims are allowed as they further limit allowed claim 21.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Reher et al. (U.S Pat. 5321627) discloses a battery monitor which monitors the operating parameters of a battery to provide an indication of, for example, the absolute state of charge, the relative state of charge, and the capacity of the battery under battery discharge, rest, and recharge conditions. The battery monitor includes a current sensor for sensing battery current, a voltage sensor for sensing battery voltage, and a temperature sensor for sensing battery temperature. A processor approximates to a high level of accuracy the battery parameters utilizing an iterative process based upon predetermined relationships, employing empirically determined constants and parameters determined in the immediately proceeding iteration stored in memory. Output signals indicative of the determined parameters are provided and may be utilized for many different battery applications (see specification for more details).Uprety (U.S Pub. 20110172939) discloses a battery monitoring system includes a current, voltage, and temperature sensor. The system includes a processor in communication with each of the current, voltage, and temperature sensor that is configured to read a first bulk current of the at least one of a battery and a battery cell at a first time using the current sensor, and, when the first bulk current is less than a first threshold, read a second bulk current of the at least one of a battery and a battery cell at a second time using the current sensor. When the second bulk current has a value between a second threshold and a third threshold and the difference between the first time and the second time is less than a pre-determined delay threshold, the processor is configured to use the first and second bulk current values to determine an internal resistance of the battery or cell (see specification for more details).
             Mitsui et al. (U.S Pat. 7443139) discloses a battery ECU estimates the SOC by integrating the battery current measured by a current sensor, and the battery voltage V measured by a voltage sensor, and the battery temperature T measured by a thermometer if the fluctuation of the charging/discharging current is great. If the number m of estimations of SOC is incremented. The battery internal resistance R estimated from the measured battery temperature by using a correlation map showing the correlation between the previously stored battery temperature T and the battery internal resistance R. An estimation charging/discharging current I determined using the measured battery voltage V the battery open voltage V.sub.ocvn-1determined on the basis of the previously estimated charged state, and the estimated battery internal resistance R. The SOC estimated by integrating the estimated charging/discharging current I (see specification for more details).






Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/26/2021